The "arising out of" requirement for participation in worker's compensation refers to the causal connection between employment and the injury. Fisher v. Mayfield (1990), 49 Ohio St.3d 275,551 N.E.2d 1271. The right to participate in the Workers' Compensation Fund does not depend on any fault of the employer, but on whether a causal connection existed between an employee's injury and his employment, either through the activities, conditions, or environment of the employment. Bralley v.Daugherty (1980), 61 Ohio St.2d 302, 303, 15 O.O.3d 359, 359-360, 401 N.E.2d 448, 449-450, citing Indus. Comm. v.Weigandt (1921), 102 Ohio St. 1, 130 N.E. 38.3 *Page 106 
The parties stipulate that Harris's fall was precipitated by an idiopathic condition. An injury sustained from a fall brought on by an idiopathic condition is compensable "if the employment significantly contributed to the injury by placing the employee in a position which increased the dangerous effects of the fall." Waller v. Mayfield (1988), 37 Ohio St.3d 118, 123,524 N.E.2d 458, 462, citing Indus. Comm. v. Nelson (1933), 127 Ohio St. 41,186 N.E. 735. In Nelson, an employee suffered an epileptic seizure and fell, hitting his head against a welding machine. The employee was granted compensation because the presence of the machine was a workplace condition that was a factor in causing the injury, and therefore the injury arose out of employment.
Similarly, in Bill v. Great Lake Windows, supra, an employee, suffering from an idiopathic condition, fell and struck his face on a picnic table in the lunchroom. In deciding that the injury was compensable under workers' compensation, the court stated that the table benefited the employer and that in certain circumstances common objects in the workplace can be dangerous, and even lethal. The court held that "when objects in the zone of employment exacerbate injury during an employee's idiopathic episode, the degree to which that injury is exacerbated arises out of the injured employee's employment and is, therefore, compensable from the workers' compensation fund."
Finally, in Whitt v. Mayfield (June 25, 1992), Franklin App. No. 91AP-1156, unreported, 1992 WL 142303, an employee sweeping the sidewalk area around a hospital suffered an epileptic seizure, fell into the street and suffered injuries. The court of appeals reversed the trial court, holding that a material issue of fact remained as to whether the conditions of employment, such as being required to sweep next to a busy street, created an enhanced risk.4
In the case sub judice, Harris was discovered on the concrete floor of the pressroom. Apparently, he had suffered a seizure and fallen, striking his head either on the floor or possibly on a printing press. Because Harris has no recollection of the events and there were no witnesses, he cannot present any evidence that he struck his head on the press. Therefore, we must presume that the injury was caused by the hard concrete floor in the pressroom. As in Nelson *Page 107 
and Bill, the injury that Harris sustained was exacerbated by the conditions of employment, whether the injury was sustained from Harris striking a printing press or the concrete floor. Surely the concrete floor benefited the employer. I find it untenable that a distinction should be drawn determined by whether the employee hit his head on a machine or on the concrete floor upon which the machine was situated. See Stanfield v. Indus. Comm.
(1946), 146 Ohio St. 583, 587, 33 O.O. 70, 72, 67 N.E.2d 446,449 (Bell and Williams, JJ., dissenting). Undoubtedly, the hard concrete floor was a workplace condition that increased the effects of Harris's fall, just as falling into a machine could increase the effects of a fall.
Of course, this decision must be squared with Stanfield. InStanfield, an employee suffered a heart attack, fell on the tile floor, striking his head, and died. The court stated that the floor was not an added hazard of employment because the employee could have fallen and struck his head anywhere irrespective of his employment. However, this discussion by the court was merely dicta, as the court had already determined that the employee had died from the heart attack and not from the fall. The court's decision, therefore, rested on the fact that the employee had not sustained any injury related to his work.
This court should not follow the dicta of Stanfield, but instead extend the Nelson holding in light of recent instruction by the Ohio Supreme Court and statutory mandate calling for a liberal construction of the phrase "arising out of" in determining workers' compensation claims, favoring the awarding of benefits. Fisher v. Mayfield, 49 Ohio St.3d at 278,551 N.E.2d at 1274; R.C. 4123.95. Applying a liberal construction, the pertinent facts being undisputed, we should hold as a matter of law that Harris is entitled to workers' compensation.
In passing, I note that such a determination would not create a groundswell of new claims or burden the workers' compensation system as an unlimited insurer. Surely, incidents of injuries from falls to the floor brought on by idiopathic conditions must be relatively rare in the workplace. An injury, to be compensable, would still have to be brought on by a condition of the workplace. Of course, we are not dealing with any injury that stemmed from the idiopathic condition itself — no one contends that Harris's condition itself is in any way compensable — only the injury caused by hitting his head on the concrete floor. Or perhaps, no injuries of this type should be compensable — I am simply not willing to hold that one who hits his head on a picnic table in a lunchroom can recover, but if he falls all the way to the floor he is out of luck. Therefore, I respectfully dissent.
3 The Ohio Supreme Court refined the test for the "arising out of" element by considering the totality of the circumstances in determining whether a causal connection existed between an employee's injury and his employment. See Fisher v. Mayfield,49 Ohio St.3d at 277, 551 N.E.2d at 1274, citing Lord v. Daugherty
(1981), 66 Ohio St.2d 441, 20 O.O.3d 376, 423 N.E.2d 96. I agree with the reasoning of the court in Bill v. Great Lake Windows
(Feb. 18, 1994), Wood App. No. 93WD072, unreported, 1994 WL 50261, that the standards established in Lord and Bralley were created to determine whether employment hazards existed to the extent that an employee could be deemed to be constructively at the workplace. These standards are different from the standards used to determine whether hazards at the workplace exacerbated the results of an idiopathic episode.
4 I agree with the result in Whitt, but disagree with its analysis to the extent that the court relied on dicta inStanfield v. Indus. Comm. (1946), 146 Ohio St. 583, 33 O.O. 70,67 N.E.2d 446, which I dispose of below. *Page 108